Cite as 2017 Ark. 335
                SUPREME COURT OF ARKANSAS
                                      No.   CV-16-994


                                                Opinion Delivered: November   30, 2017
 USAC LEASING, LLC, AND USAC
 LEASING 2, LLC                  APPEAL FROM THE FAULKNER
                     APPELLANTS COUNTY CIRCUIT COURT
                                 [NO. 23CV-2015-1215]
 V.
                                 HONORABLE MIKE MURPHY,
 ANGELA HILL, IN HER OFFICIAL    JUDGE
 CAPACITY AS FAULKNER COUNTY
 ASSESSOR; FAULKNER COUNTY
 BOARD OF EQUALIZATION;
 FAULKNER COUNTY, ARKANSAS;
 FAULKNER COUNTY TREASURER;
 AND FAULKNER COUNTY TAX
 COLLECTOR
                       APPELLEES
                                                AFFIRMED.


                          RHONDA K. WOOD, Associate Justice

       This case is one of four related cases raising the same question: Can a nonlawyer

appeal a tax assessment to a county court on behalf of a corporation? Following the reasoning

set forth in Desoto Gathering Co. v. Hill, 2017 Ark. 326 (CV-16-990), we conclude that the

filing by the nonlawyer was a nullity and deprived the county court of jurisdiction. We

therefore affirm the judgment of the circuit court that reached the same conclusion.

       The relevant facts for this case are as follows. USAC Leasing, LLC, and USAC

Leasing 2, LLC (“USAC”), own gas compressors located in Faulkner County. The Faulkner

County Assessor determined the assessed value of the compressors for the 2015 tax year.
USAC appealed the assessment to the Faulkner County Court by letters file-marked on

October 13, 2015. The letters were signed by Ashley Griggers, a USAC representative but

not an attorney. The county court upheld the assessments by order on November 6, 2015,

and by an amended order on November 24, 2015.

          USAC then filed a notice of appeal to the Faulkner County Circuit Court. The

notice of appeal was filed by a licensed attorney. USAC followed up by filing a complaint.

The Faulkner County Assessor, the Faulkner County Board of Equalization, the Faulkner

County Treasurer, and the Faulkner County Tax Collector (“the County”) responded with

a motion to dismiss, arguing that the circuit court lacked jurisdiction. Based on a recently

decided court of appeals decision, Stephens Production Co. v. Bennet, 2015 Ark. App. 617,

the County argued that the notice of appeal to the county court, signed by Griggers, a

nonlawyer, constituted the unauthorized practiced of law. Thus, the petition to appeal to

the county court was rendered a nullity, depriving it, and consequently the circuit court, of

jurisdiction. The circuit court agreed and dismissed the case. USAC has now filed this

appeal.

          USAC presents three arguments on appeal: (1) the County waived its right to contest

the issue because it failed to object until after the case had reached the circuit court; (2)

Stephens was wrongly decided and Griggers’s petition did not constitute the unauthorized

practice of law; and (3) if Stephens is upheld, it should have only prospective application. As

we have discussed in Desoto Gathering, supra, Griggers’s letter is rendered a nullity because

she is a nonlawyer yet invoked the process of a court. The county court therefore never




                                               2
acquired jurisdiction over USAC’s appeal. This consequently deprived the circuit court of

jurisdiction. We affirm the circuit court’s judgment dismissing the case.

       Affirmed.

       HART, J. dissents.

       JOSEPHINE LINKER HART, Justice, dissenting. I dissent for the reasons set forth

in Desoto Gathering Co., LLC v. Hill, 2017 Ark. 326.

       Elias, Books, Brown & Nelson, P.C., by: William K. Elias, for appellants.

       Taylor & Taylor Law Firm, P.A., by: Andrew M. Taylor and Tasha C. Taylor, for

appellees.




                                             3